              Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----- - - - ------·-·- -- ---------------------------- -- ---- --- ----- X


In re Application of KARAM SALAH AL DIN
A WNI AL SADEQ for an Order                                                  Case No.
Under 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign Proceedings.                            DECLARATION OF
                                                                             HARALAMBOS TSIATTALOU
----------- -------- ---- ------------------------------------------- X

         I, HARALAMBOS TSIATTALOU, do hereby declare under penalty of perjury pursuant to

28 U.S.C. § 1746 the following:

Introduction

         1.        I am admitted to practice before the Courts of England and Wales, and I am a partner

at the UK-based law firm of Stokoe Partnership Solicitors. I am the Solicitor to the applicant

Karam Salah Al Din Awni Al Sadeq ("Mr. Al Sadeq" or "Applicant") in a civil proceeding pending

in the High Court of Justice of England and Wales, Queen's Bench Division captioned: Karam

Salah Al Din Awni Al Sadeq v. Dechert, LLP, Neil Gerrard. David Hughes. and Caroline Black,

Claim No. QB-2020-000322 (the "Foreign Proceeding").

         2.        I respectfully submit this Declaration in support of Mr. Al Sadeq's application for an

order under 28 U.S.C. § 1782 to conduct discovery for use in the Foreign Proceeding. As detailed

below, the Foreign Proceeding is brought against the UK-based law firm of Dechert LLP ("Dechert

UK") and three of its current partners, who it is claimed committed various acts of wrongdoing in

breach ofUAE civil and criminal laws. The discovery sought here, information, documents, and

material gathered by the Policy Committee of the US-based firm Dechert LLP ("Dechert US") and

its constituent members, which is believed to have investigated these acts of misconduct, will shed

further light on the defendants' wrongful behavior as alleged by Mr. Al Sadeq in the Foreign

Proceeding.
            Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 2 of 12




Background to the Foreign Proceeding

       3.        As set forth in the Claim attached to the accompanying Declaration of Tab K.

Rosenfeld as Exhibit A, the Foreign Proceeding concerns misconduct and human rights abuses

committed against Mr. Al Sadeq by Neil Gerrard ("Gerrard"), a solicitor and partner in Dechert UK,

and the other defendants in connection with their investigation of fraud allegedly perpetrated against

the RAK Investment Authority ("RAKIA").

       4.        The nature of the allegations in the Foreign Proceeding are detailed in paragraph 9

of the Claim. In summary, Mr. Al Sadeq's claims include allegations that the defendants were

implicated in:

                 a. The kidnap and extraordinary rendition of Mr. Al Sadeq from Dubai to RAK (see

                    paragraphs 40 to 47 of the Claim);

                 b. Mr. Al Sadeq's unlawful detention without arrest or change, including a period of

                    detention in solitary confinement, under a false name, with no access to legal

                    representation (see paragraphs 105 to 109 of the Claim);

                 c. The interrogation of Mr. Al Sadeq. In particular, Mr. Al Sadeq contends that

                    during the first of his interrogations by Mr. Gerrard, he was blindfolded with his

                    hands tied behind his back and had no lawyer present (see paragraph 64 of the

                    Claim);

                 d. Threats and unlawful pressure made to Mr. Al Sadeq, his wife, and children,

                    including a promise by Mr. Gerrard and Ms. Black that Mr. Al Sadeq's prison

                    conditions could be improved if he "cooperated" with them (see, paragraphs 65 to

                    67, 89 to 98, and 120 to 130 of the Claim); and

                 e. The procurement of false confessions signed by Mr. Al Sadeq, but drafted by Mr.

                    Gerrard and Mr. Hughes, in circumstances where Mr. Al Sadeq was detained in


                                                    2
            Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 3 of 12




                  the above conditions, did not have access to legal representation, and had made it

                  clear that the confessions were untrue (see, paragraphs 183 to 184 of the Claim).

       5.       The allegations made by Mr. Al Sadeq are of an extremely serious nature. That is all

the more so in circumstances where they are made against senior lawyers and a global law firm of

international repute. As a consequence, the Foreign Proceeding has generated a significant degree

of publicity in the UK.

       6.       Mr. Al Sadeq has also sought the assistance of the UN's Human Rights Council

through a petition submitted on his behalf on 13 November 2018. Preparations are already being

made to submit petitions to the Arbitrary Detention Working Group and the Special Rapporteur on

Torture. Through correspondence dated December 21, 2017, Mr. Al Sadeq has also sought the

assistance of the Minister of Justice in Abu Dhabi, the Crown Prince of Abu Dhabi, the Emir of

Dubai and the Ambassador of Switzerland to the UAE.

Events since the Foreign Proceeding was commenced

       7.       Since the Foreign Proceeding was commenced in March 2020, I and Mr. Al Sadeq's

legal team have been subjected to a campaign intended to interfere with our ability to represent Mr.

Al Sadeq and progress the proceedings on his behalf. This has included intrusive surveillance

carried out on Mr. Al Sadeq's legal team whilst seeking to visit him in the UAE, attempts to obtain

confidential information from Stokoe Partnership's bank account, and confidential information of

others connected with the Foreign Proceeding, as well as hacking attempts via "phishing" emails

and SMS messages. These matters are relevant to this application for discovery, because they

demonstrate the extent to which persons connected with the defendants have sought to inhibit the

progress of the Foreign Proceeding via improper means, which in turn reduces the likelihood that

the ordinary process of discovery will yield all material information and documents.




                                                  3
             Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 4 of 12




        8.       In order to advise and take instructions from our client, Mr. Al Sadeq, I attended the

 UAE with other members of the UK legal team. We were not permitted to see Mr. Al Sadeq in

 prison, and whilst we stayed in Dubai, I believe that my hotel room was interfered with; I was

 independently informed that we were being kept under surveillance; I witnessed surveillance

 operatives following me and other members of the UK legal team; and I witnessed a Mr. Stuart

 Page inside the hotel that we were staying in whilst in Dubai. As I explain further below, Mr. Page

 is a private investigator connected with Gerrard, who worked with him in relation to investigations

 in RAKIA, and who, with Gerrard, was alleged to have been involved in unlawful hacking in

 related proceedings.

        9.       Even more significant was that on March 27, 2020, I was informed that a private

 investigator had been hired to investigate Stakoe Partnership Solicitors, Maltin Litigation Support (a

 litigation support team who are part of the Al Sadeq legal team), Detained in Dubai (a human rights

 advocacy organization which is helping to raise awareness of Mr. Al Sadeq's plight) and Hogan

 Lovells International LLP, a law firm which acts for ENRC, a company engaged in litigation with

 Gerrard. The connection between each of these events is Mr. Al Sadeq and the Foreign Proceeding:

 it is fair to say that everybody connected with his case, or, in the case of Hogan Lovells, in different

 litigation involving Gerrard, has been subject to some sort of attack. 1

          10.    Stakoe Partnership Solicitors and members of the Al Sadeq UK legal team

(including 4 Stone Buildings, Detained in Dubai, and Maltin Litigation Support) also became victims

of hacking attempts and were sent phishing emails and SMS messages. Because of the connection

between those hacking attempts (i.e. targeted at members of Mr. Al Sadeq's UK legal team) I have



 1
   The information being sought included banking records, telephone records and details of my
 movements to and from the UAE to take instructions from Mr. Al Sadeq. This is explained in detail
 in a witness statement I submitted to the High Court in London on June 29, 2020, a copy of which is
 annexed hereto as Exhibit A.

                                                    4
           Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 5 of 12




reason to believe that those ultimately behind those acts are connected to the defendants in the Al

Sadeq proceedings.

           11.   Due to these attempts to obtain confidential information from Stokoe Partnership

Solicitors and other members of the Al Sadeq UK legal team, including Mahin Litigation Support,

Stokoe Partnership Solicitors commenced legal proceedings in the High Court in England and Wales

and obtained a court order in its favor. Subsequently, Stokoe Partnership Solicitors issued

proceedings on July 16, 2020 against two individuals and two companies, who I believe were also

involved in attempts to obtain confidential information. This included Mr. Stuart Page, the person I

observed in my hotel in Dubai whilst travelling to the UAE to obtain instructions from Mr. Al Sadeq,

and who I believe is likely to have been in charge of the surveillance operation carried out on me and

my colleagues whilst staying there.

 Evidence given by Ge1nrd in the Azima Proceeding

          12.    The Application for discovery arises from the evidence that Gerrard gave during the

course of a separate proceeding in the UK before the High Court of Justice Business and Property

Courts of England and Wales Business List (ChD), captioned: Ras Al Khaimah Investment Authority

v. Farhad Azima, Case No. HC-2016-002798 ("the Azima Proceeding"). In that proceeding, the

question of whether Gerrard and Dechert had been involved in human rights abuses in relation to Mr.

Al Sadeq was considered by the Court, although Mr. Al Sadeq was not himself a party to those

proceedings. The Court in that proceeding was asked to determine whether allegations of human

rights abuses against, inter alia, Mr. Al Sadeq were false stories propagated as part of a negative

media campaign. Gerrard testified (on behalf of RAKIA) that those stories were indeed false. It

should also be noted that Mr. Azima was also the victim of a hacking attack and that his private and

confidential emails were published on the Dark Web shortly after a meeting in which Gerrard

threatened to make Mr. Azima "collateral damage" in his investigation for RAKIA. Mr. Azima


                                                    5
          Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 6 of 12




alleges that the publication of his emails online, and subsequent litigation brought by RAKIA, was as

a result of Mr. Gerrard making good on this threat.

        13.     The evidence given by Gerrard in the Azima Proceeding is relevant to this

 application for three main reasons. First, the reliability of Gerrard as a source of evidence in the

 Foreign Proceeding has been seriously called into question as a result of the evidence he gave in the

 Azima Proceeding. Second, that evidence demonstrates that Gerrard has been willing to engage in

 practices likely to result in the destruction, or non-availability, of relevant documentary evidence.

 Third, and most significantly, Gerrard's evidence specifically identified Dechert US as a likely

 repository of material documents germane to the allegations in the Foreign Proceeding.

        14.     In the Azima Proceeding, Gerrard testified and gave evidence on a number of

 matters material to the Foreign Proceeding. However, after the judge in the Azima Proceeding

 delivered his judgment on May 22, 2020, Gerrard took the extraordinary step of filing a "corrective"

 witness statement, seeking to amend aspects of his evidence. This would be a very unusual step for

 any witness to take in English litigation, let alone one who is a senior lawyer, as it involved an

 explicit acceptance that the evidence he had given to the High Court was untrue, in a number of

 material respects. Gerrard's professed reason for doing so was in order to comply with his

 professional obligations, which itself constitutes an admission that the evidence he gave had the

 effect of misleading the Court.

        15.     The matters Gerrard sought to correct relate to his involvement with Mr. Al Sadeq.

 Gerrard now accepts (having previously denied these matters in forthright terms in his evidence to

 the High Court) that (i) he interviewed Mr. Al Sadeq during an extended period of detention without

 charge in RAK, (ii) that the location of at least some of those interviews was a camp of the Ruler of

 RAK's private militia, (iii) that the interviews were conducted not in accordance with PACE (the

 "Police and Criminal Evidence Act", the UK statute governing fair procedure in criminal


                                                      6
         Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 7 of 12




interviews), (iv) that he also interviewed Mr. Al Sadeq's wife, and (v) that the interviews were

conducted without Mr. Al Sadeq's lawyer being present. Each of these matters is material to the

allegations of the Foreign Proceeding, and it appears that Gerrard was content to give false evidence

about them in the Azima Proceeding, and only correct that evidence when it became clear that he

would have to respond to these matters more directly in the Foreign Proceeding.

       16.     On June 30, 2020, the learned Judge in the Azima Proceeding provided an

Addendum to his judgment addressing the corrections that Gerrard wished to make to his evidence.

A copy of that Addendum is annexed hereto as Exhibit B. The learned Judge summarized the

nature of the corrections as follows:

              a. Number of meetings/interviews with Mr Al Sadeq (at [9.1]): Gerrard accepted

                  that, contrary to his evidence in the High Court that he had only interviewed Mr.

                  Al Sadeq once, Gerrard had in fact interviewed Mr. Al Sadeq at least six times,

                  and on an unspecified number of further occasions which he described as

                  "meetings" rather than "interviews" (notwithstanding that Mr. Al Sadeq was in

                  custody on those occasions): see [9.1].

              b. Compliance with PACE/manner in which the interviews were conducted (at

                  [9.2]): Gerrard now accepts that, contrary to his evidence in the High Court, none

                  of the interviews he conducted with Mr. Al Sadeq were compliant with PACE. At

                  [9.2], the Judge set out key extracts from Gerrard's evidence, which he now

                  accepts were untrue. This includes unambiguous statements such as that he

                  ''followed PACE to the letter and indeed cautioned him [Mr. Al Sadeq/ at the

                  start of it" (at [9.2(b)].

              c. Presence and approval of Mr. Al Sadeq's lawyer (at [9.4]): Gerrard now

                  accepts, contrary to his unambiguous evidence in the High Court, that Mr. Al


                                                  7
         Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 8 of 12




                   Sadeq's lawyer did not agree to the interviews he conducted in 2014, and that Mr.

                   Al Sadeq was not legally represented at the time.

              d. Attendance of lawyers from Al Tamimi (at [9.5]): Gerrard now accepts that

                   evidence he gave in the High Court about lawyers from a firm called Al Tamimi

                   attending interviews in 2014 on behalf of Mr. Al Sadeq was untrue.

              e. Mrs. Al Sadeq (at [9.6]): Gerrard now accepts, contrary to his evidence in the

                   High Court that he did not think had had ever met Mrs. Al Sadeq, that in fact he

                   met her on a number of occasions, and conducted meetings with her that could be

                   classed as interviews.

              f.   Location of the interviews (at [9.7]): Gerrard now accepts, contrary to his

                   evidence in the High Court that he only conducted interviews in RAK in the

                   prison on the outskirts of the main town in RAK, that he interviewed Mr. Al

                   Sadeq in (i) the RAK general police headquarters, (ii) the "Al Barirat" military

                   prison, and (iii) the RAK central courthouse.

              g. Interview before charge (at [9.8]): Gerrard now accepts, contrary to his evidence

                   in the High Court that he only interviewed Mr. Al Sadeq after he had been

                   charged, that he did in fact interview Mr. Al Sadeq before he had been charged.

       17.     Significantly, the Judge in the Azima proceeding make the following observations

regarding Gerard's corrective statement:

             a. That it was not correct to describe the errors made by Gerrard as "minor

                   inaccuracies", and that the corrected evidence "cumulatively creates a materially

                   different impression of the extent and nature of Mr Gerrard's dealings with Mr Al

                   Sadeq" (at [14]).




                                                   8
         Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 9 of 12




              b. That Gerrard had failed to give an entirely satisfactory explanation for "either the

                    inaccuracies in his evidence in cross-examination or for the delay in providing

                    corrective evidence"( at [ 16]).

              c. That Gerrard gave his untrue evidence on the matters involving Mr. Al Sadeq

                   "with bluster, volunteering additional details about his dealings with Mr Al Sadeq

                   - which now turn out to be wrong - often in unambiguous terms and emphatic

                    tone, with no suggestion that his memory could be faulty or that he had not

                   prepared himself to answer such questions"; the learned Judge then gave several

                   examples of clear and unambiguous evidence given by Gerrard that he now

                   accepts was untrue (at [17]).

See Exhibit B.

       18.       At paragraphs [18]-[19] of the Addendum, the Judge specifically referred to the

professional conduct implications of Gerrard's incorrect evidence, stating:

                    "Given the extent of the discrepancies between his original, somewhat slapdash

                    evidence on these matters and the corrected evidence, it ought to have occurred

                    to Mr Gerrard once he was able to reflect calmly after leaving the witness box,

                    and at the latest when he read the Claim Form or the Particulars of Claim in the

                    Al Sadeq Proceedings, that he had given, or might have given, inaccurate

                    evidence about his dealings with Mr Al Sadeq at which point he should have

                    checked the available records and not waited until much later on when material

                    was made available for the purposes of the Al Sadeq Proceedings. "

See Exhibit B.

       19.       Gerrard is currently being investigated by the Solicitors Regulation Authority (SRA),

the governing body that regulates Solicitors in England and Wales. The investigation concerns Mr.


                                                       9
         Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 10 of 12




Al Sadeq's allegations generally, and the SRA has also now been invited to consider further issues

of professional misconduct arising from the inaccurate evidence Gerrard gave to the High Court in

the Azima Proceeding. Gerrard is an officer of the court in England and Wales, and therefore his

evidence before the High Court must be scrupulously accurate. Solicitors in England and Wales

owe far-reaching duties of integrity and honesty, and owe a specific professional obligation not to

mislead the Court, whether carelessly or dishonestly. In light of this, Gerrard' s false evidence

before the High Court is of great concern from a professional ethics standpoint, which in tum casts

doubt on the likelihood of obtaining full and accurate discovery in the Foreign Proceeding.

       20.     Moreover, in the Azima Proceeding, the Court faced significant difficulties in

obtaining documentary evidence about the conduct ofRAKIA's investigation, in which Gerrard and

Dechert UK participated. In particular, reports made by Mr. Page in connection with that

investigation were apparently provided under an agreed protocol whereby copies of the reports

would be returned to Mr. Page after two weeks, such that they no longer remained in the hands of

the persons for whom they were prepared. Gerrard received at least one such report ("the Project

Update"), yet failed to refer to this in his witness statement and was criticized by the Judge for

failing to do so (see [271] of Exhibit B). The only possible explanation for such a protocol, is a

desire to avoid retaining documents so as to prevent them from being subject to discovery in legal

proceedings. That provides a further reason why it is necessary for relevant documentary evidence

to be obtained from alternative sources where possible.

Documents held by Dechert US

       21.     In the course of giving evidence in the Azima Proceeding, Gerrard testified that he

reported to the "main board" of Dechert US about his concerns about a negative media campaign

(i.e. involving allegations of human rights abuses) against him and Dechert UK, among others,

concerning their investigation of fraud allegedly perpetrated against RAKIA. See Rosenfeld Deel.


                                                   10
         Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 11 of 12




Ex. B. The substance of any report made by Gerrard on these matters, and any related documents,

are therefore likely to be material to the Foreign Proceeding.

        22.       Those documents are likely to include the following:

               a. Any report(s) made by Gerrard to the "main board";

               b. Any notes of meetings with or about Gerrard concerning these matters;

               c. Any internal documents generated as a result of those reports or meetings,

                     including any summaries, notes, policy statements, action plans, agendas or

                     similar.

               d. Any documents evidencing any internal investigation conducted by Dechert US

                     into these matters.

               e. Any documents evidencing any report by Dechert US to any external authorities

                     about these matters.

               f.    Any emails and other communications by and among the Policy Committee

                     and/any other person regarding Gerard and the other Dechert attorneys who are

                     party to the Foreign Proceeding

        23.       Given the circumstances, what Gerrard reported to the "main board" of Dechert US,

    and any documents generated as a result of that, is likely to be germane to the Foreign

    Proceeding.

        24.       Upon information and belief, the "main board" to which Gerrard reported is Dechert

    US' Policy Committee, which is Dechert US' elected board of directors (the "Policy

    Committee"). 2




2
 See https ://www.forbes.com/sites/davidparnell/2016/ 1 l /08/henry-nassau-dechert-we-have-set-our-
sail/#49d7a48 l 1960.
                                                    11
     Case 1:20-mc-00275-JPO Document 3 Filed 07/31/20 Page 12 of 12



     25.        Upon information and belief, among other things, the Policy Committee, was, at all

relevant times, responsible for risk management within Dechert LLP 's global network of firms,

and would be responsible for investigating alleged misconduct of its attorneys.

     26.        It is believed that the Policy Committee has information concerning Gerrard's

report(s) to it, and it is further believed that the Policy Committee conducted an inquiry and/or

investigation into allegations of misconduct by Gerrard and the other defendants.

     27.        Accordingly, upon information and belief, Dechert US has information, documents,

and material, which would shed further light on the defendants' misconduct in connection with

their investigation of, inter alia, Mr. Al Sadeq, and which would provide evidence germane to

Mr. Al Sadeq's Claim in the Foreign Proceeding.

     28.        Mr. Al Sadeq should also be permitted to take the testimony of the members of the

Policy Committee regarding their inquiry and investigation into Gerrard's conduct and that of the

other Dechert UK attorneys who are named defendants in the Foreign Proceeding

     29.        For these reasons, it is respectfully requested that this Court grant the Application in

its entirety.

Dated: July 31, 2020
                                                           -· ----~~-
                                                                  ~                       ::-,.


                                                                 Haralambos Tsiattalou




                                                   12
